Case 2:20-cv-03574-DRH-AYS Document 25 Filed 04/09/21 Page 1 of 1 PageID #: 120




                                                                                  April 9, 2021
 VIA ECF
 United States District Court
 Eastern District of New York
 Attn: Hon. Denis R. Hurley, U.S.D.J.
 100 Federal Plaza
 Central Islip, NY 11172-4438

        Re:      SHHA LLC v. Opal Holdings LLC, et al.
                 Case No.: 2:20-cv-3574 (DRH) (AYS)

 Dear Judge Hurley:

        This office represents the Plaintiff, SHHA LLC. Plaintiff writes to respectfully inform the
 Court that Plaintiff complied with the Court’s Order instructing it to serve, but not file, its
 opposition to Defendants’ respective motions to dismiss by April 9, 2021.

        The following documents were emailed to Defendants’ Counsel on April 9, 2021:

        1.    Declaration of Leo Jacobs, Esq.
        2.    Memorandum of Law in Opposition to Defendants’ Motions to Dismiss
        3.    Notice of Cross-Motion to Amend
        4.    Proposed Amended Complaint
        5.    A courtesy copy of this letter
       Should Your Honor have any questions, please do not hesitate to contact the undersigned.

                                                                         Respectfully submitted,

                                                                          /s/ Leo Jacobs
                                                                                 Leo Jacobs, Esq.
                                                                                 Managing Partner
                                                                                         Jacobs PC


CC: Defendants’ Counsel via ECF and email




                      8002 Kew Gardens Road, Suite 300 Queens, New York 11415
                                O: (718) 772-8704 F: (718) 228-2576
